JUVENILE COURT PROCEDURAL RULES COMMITTEE
                             FINAL REPORT1

                          AMENDMENT OF Pa.R.J.C.P. 407

       On January 23, 2017, the Court amended Juvenile Court Procedural Rule 407 to
further simplify the admission form and to require an addendum when the juvenile is
admitting to an act of sexual violence.

Admission Form

        As proposed, the Committee recognized the challenge of creating a more “child-
friendly” form while retaining the form’s purpose as a vehicle to convey important
information to juveniles. To that end, the amendments were intended to be modest and
to simplify the form, increase readability, and incorporate more age-appropriate
language. Based upon comments received, some of the language proposed to be
eliminated has been retained, other language has been further refined, and a new
Question 19 added to the form advising the juvenile of their right to withdraw their
admission in certain circumstances.

Act of Sexual Violence

        A new paragraph (D) has been added to Rule 407 to require colloquy of the
juvenile when admitting to an act of sexual violence. See 42 Pa.C.S. § 6358(a)
(enumerating offenses). The purpose of this colloquy is to ensure that the juvenile is
aware that he or she may be subject to court-ordered involuntary treatment upon
attaining 20 years of age pursuant to 42 Pa.C.S. § 6403. The new paragraph requires
an addendum to the admission form to include the form set forth in paragraph (D).




1
    The Committee’s Final Report should not be confused with the official Committee
Comments to the rules. Also note that the Supreme Court does not adopt the
Committee’s Comments or the contents of the Committee’s explanatory Final Reports.